Citation Nr: 0304670	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied an increased rating for the veteran's service-
connected left-ear hearing loss, evaluated as 10 percent 
disabling.  The veteran, contending his claim merited a 
rating in excess of 10 percent, filed a notice of 
disagreement in July 1999 and a statement of the case (SOC) 
was issued in September 1999.  The veteran submitted a 
substantive appeal in September 1999, with no hearing 
requested.

In December 2000, the Board remanded the matter for 
consideration of the inextricably intertwined issue of 
service connection for right hearing loss.  After 
consideration of that issue (which was denied), the RO 
continued the denial of the issue on appeal, and returned the 
claims file to the Board.  Again, in August 2001, the Board 
remanded the matter for RO compliance with due process 
requirements.  

In October 2002, the RO granted service connection for right-
ear hearing loss, and assigned an evaluation of 50 percent 
for bilateral hearing loss, effective February 19, 1999.  
However, as the RO denied a rating in excess of 50 percent, 
the claim has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  In June 2002, his worst overall audiological performance 
of record, the veteran had bilateral hearing loss manifested 
by level VI hearing acuity in the right ear and level XI 
hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.85 to 
4.87, Diagnostic Codes 6100 to 6110 (1998); 38 C.F.R. §§ 4.1, 
4.85, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the December 2000 and August 2001 Board 
remands and the October 2002 supplemental statement of the 
case, the veteran and his representative have been furnished 
the pertinent laws and regulations governing the claim and 
the reasons for the denial of the veteran's claim.  Hence, 
the Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., RO's October 2001 notification), 
have been afforded opportunities to submit such information 
and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the October 2001 letter, the RO not only informed the 
veteran and his representative of the notice and duty to 
assist provisions of the VCAA, but what medical and other 
evidence the RO had already obtained, and what information or 
evidence the veteran could provide in support of the claim.  
That letter was written during the pendency of the claim for 
service connection for right ear hearing loss (addressed 
therein).  Nonetheless, the RO's explanation that, in view of 
the duties imposed by the VCAA, it would try to help the 
veteran obtain such items as medical records, employment 
records, or records from other agencies, if sufficient 
information was provided, could reasonably be interpreted as 
applying to any claim for benefits, to include the increased 
rating claim currently at issue.  Accordingly, the Board 
finds that the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, but has 
declined, the opportunity to offer testimony to the Board in 
connection with the claim on appeal.  He has undergone 
several VA audiological evaluations, the reports of which are 
of record, and VA medical records have been provided and 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been accomplished.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

I.  Factual Background

In April 1999, two months after the veteran raised the issue 
of an increased rating for left-ear hearing loss, the veteran 
underwent VA examination.  On the authorized audiological 
evaluation in April 1999, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
75
65
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of zero in the left ear.  The VA 
examiner diagnosed mild to severe sensorineural hearing loss 
of the right ear, and severe to profound mixed hearing loss 
of the left ear.

Another VA audiological examination was provided in May 1999.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
70
65
63
LEFT
105
105
105
100
104

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 8 in the left ear.

The RO requested outpatient treatment records from Wilkes-
Barre VA Medical Center (VAMC), dated from January 1998.  In 
response, the Wilkes-Barre VAMC provided a February 1999 
audiological report.  The following pure tone thresholds (in 
decibels) were reported:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
--
65
--
LEFT
60
70
--
70
--

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  The left ear could not be tested.

The veteran submitted VA audiological evaluation reports from 
the Syracuse VAMC, dated April 1999, May 1999, and March 
2001.  (The April and May 1999 reports were duplicative of 
those previously received by VA).  The March 2001 report 
reflected the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
65
61
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of zero in the left ear.

A VA audiological examination was provided in June 2002.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
70
80
69
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 12 percent in the left ear.

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  When a governing law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000).  Therefore, the Board must evaluate 
the veteran's claim under both the former and revised 
applicable schedular criteria, and apply the more favorable 
result, if any.  

At the time that the veteran filed his claim for an increased 
rating for left ear hearing loss, evaluations of defective 
hearing range from noncompensable to 100 percent based on the 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 cycles per second.  To evaluate the degree of 
disability from service-connected defective hearing, the 
rating schedule established eleven auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85 to 4.87, 
Diagnostic Codes 6100 to 6110 (1998).  

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999.  The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85 (2002).  However, the June 1999 amendment adds 
the provisions of 38 C.F.R. § 4.86 for evaluating exceptional 
patterns of hearing impairment.  Exceptional patterns of 
hearing impairment are evaluated under the provisions of 38 
C.F.R. § 4.86, which provide, as follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

The new regulation, 38 C.F.R. § 4.86, references Table VIa, 
which reflects the schedular criteria contained in Table VI 
without consideration of the results of controlled speech 
discrimination tests.  See 38 C.F.R. § 4.85(h), Table VIa.

In this case, as indicated above, although the claim for an 
increased rating for hearing loss (then only involving the 
left ear) was filed in February 1999, the RO granted service 
connection for bilateral hearing loss in October 2002, 
effective from the date of the February 1999 claim for 
increase.  Moreover, the RO has evaluated the veteran's 
bilateral hearing loss only on the basis of June 2002 
audiological evaluation results, which elicited the highest 
pure tone thresholds and the lowest speech discrimination 
scores; clearly, then, such examination report reveals the 
veteran's worst audiological performance of record.  To give 
the veteran every consideration with respect to the instant 
claim, the Board will likewise evaluate the claim for an 
increase on the basis of the June 2000 VA examination 
results.  

The June 2002 VA examination reflects average decibel loss of 
69 in the right ear, and 105 in the left ear, and speech 
discrimination results of 8 percent in the right ear, and 12 
percent in the left.  These findings correlate to an auditory 
acuity numeric designation of VI in the right ear, and of XI 
in the left ear pursuant to 38 C.F.R. § 4.85(a), Table VI; 
and an auditory acuity numeric designation of V in the right 
ear, and of XI in the left ear pursuant to 38 C.F.R. 
§ 4.85(a), Table VIa.  These numeric designations, in 
combination, correspond to a 50 percent evaluation and 40 
percent evaluation, respectively.  See 38 C.F.R. § 4.85, 
Table VII.  Per 38 C.F.R. § 4.86(a), the higher designations 
take precedence and, accordingly, a 50 percent evaluation is 
the appropriate rating.  

Based on the June 2002 VA examination results, the RO 
assigned a 50 percent rating for bilateral hearing loss-not 
from the date of the examination, but from the February 1999 
claim for increase.  Inasmuch as evaluation of the veteran's 
hearing loss on the basis of slightly better examination 
results preceding the June 2002 VA examination may have 
resulted in the assignment of a lower evaluation for 
bilateral hearing loss prior to June 2002, but certainly no 
higher evaluation, the RO's actions in assigning the 50 
percent evaluation from the date of the claim for increase 
constitute the most favorable action possible in this claim.  
Clearly, then, the record presents no basis for assignment of 
any higher evaluation for bilateral hearing loss at any point 
since February 1999.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

In view of the foregoing, the Board must conclude that the 
record presents no basis for assignment of any higher 
evaluation, and the claim for an increased evaluation must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

A rating in excess of 50 percent for bilateral hearing loss 
is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

